Citation Nr: 0600377	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  96-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active service from May 1962 to July 1966 and 
from December 1966 to June 1982.

This appeal arises from an October 1995 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO).  This 
issue was remanded from the Board to the RO in January 1998, 
September 2001, and February 2005 for additional development.  


FINDING OF FACT

The veteran likely has depression that began during his 
active military service.  


CONCLUSION OF LAW

The veteran has depression that is the result of disease 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that headaches he 
complained of while in service (and for which he is service 
connected) were described in many different ways.  A 
treatment note dated in November 1971 identified them as 
migraine headaches, and noted that prior headaches had been 
relieved after eyeglasses were prescribed.  A treatment note 
dated in August 1981 indicates that the veteran's headaches 
began as sinus pressure headaches.  A March 1982 consultation 
report from the otolaryngology department at the Navy 
Regional Medical Center in Philadelphia, Pennsylvania 
reported musculoskeletal headaches; allergic rhinitis/sinus 
irritation; vasomotor rhinitis and vascular headaches.  A 
March 1982 report from that hospital's neurology clinic 
described the veteran's headaches as tension vascular 
headaches, and reported that results of a skull series and 
brain scan were within normal limits.  

The veteran's service medical records (SMRs) show that he 
reported to sick call in January 1980 complaining of 
depression and anxiety over the fact that his marriage was 
ending because of his wife's infidelity.  He was given 
Valium.

Of record is an April 1991 private treatment record from the 
Warren General Hospital in Warren, Ohio.  That treatment 
record indicates that the veteran gave a history of a fall 
approximately two and one-half years previously (or about 
October 1988) where he struck his neck posteriorly.  The 
veteran reported that tremendous headaches had their onset 
approximately two weeks after this fall.  The veteran also 
suffered head injuries in a motor vehicle accident in January 
1993, more than 10 years after military service.  

Of record is a letter from a private physician, K.R., M.D., 
dated in March 1991.  Dr. K.R. noted that the veteran had 
back pain, neck pain, and occipital headaches.  Dr. K.R. 
stated that the veteran's "cervical pathology is definitely 
the cause of the headaches."  Also of record is a treatment 
note from the private St. Joseph's Health Center in Warren, 
Ohio, dated in November 2002.  A questionnaire seeking 
information regarding the veteran's pain history asked the 
question "What caused your pain to begin?"  The response 
was "neck fell on it at work:  headaches migraine and muscle 
tension lower back:  serious auto accident."

Of record is the report of a VA psychiatric examination 
conducted in February 2003.  The examiner noted that the 
veteran had reported to sick call in service complaining of 
depression and anxiety over the fact that his wife was 
leaving him for a co-worker.  He was given Valium and entered 
group therapy, which it was reported, lasted a short time.  
The examiner also noted that the veteran may have had 
difficulties with depression related to specific situations 
with which the veteran was involved.  It was noted that the 
veteran had had no psychiatric treatment whatsoever until 
approximately 2001.  The veteran contended his depression was 
related to his headaches, for which he averred he had been 
treated consistently since leaving service in 1982.  

The February 2003 examiner noted that the veteran had been 
diagnosed with polysubstance dependence and psychological 
factors affecting physical condition as early as 1993.  The 
polysubstance dependence was said to have to do with a 
variety of types of pain medications.  The veteran noted that 
he had consumed alcohol to marked excess while in service, 
and also that he had had problems with his pain medications.  
He had reportedly recently been prohibited from getting 
narcotics from his private pain management doctor because he 
was reportedly abusing OxyContin.  This examiner concluded 
that the veteran's in-service treatment for situational 
depression related to his wife leaving him for a co-worker, 
and his psychiatric treatment which had begun only a year or 
so prior to this examination, "obviously" were not related.  
In his July 2003 addendum, this examiner noted that the 
veteran had averred that his depression was secondary to his 
headaches.  In the addendum, the examiner also noted that the 
veteran's iatrogenic narcotic dependence (which the examiner 
described as dependence on medications prescribed by 
physicians) was also secondary to his headaches as well as to 
other non-service-connected difficulties.

This examiner noted that the veteran's memory and intellect 
appeared to be intact and of well above average capacity, 
with no major impediments in insight or judgement, except for 
the single exception that there appeared to be a very strong 
psychological and functional overlay to the veteran's 
headaches into which he had absolutely no insight.  The 
examiner concluded that the veteran had an iatrogenic 
narcotic dependence, a major depressive disorder that was 
recurrent and secondary to multiple life stressors and also 
psychological factors affecting a physical condition, 
specifically, headaches.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  iatrogenic narcotic 
dependence, secondary to apparent headaches and back 
difficulties (but also with functional overlay); major 
depressive disorder, recurrent, moderate to moderately 
severe, secondary to multiple life stressors; and 
psychological factors affecting physical condition 
(headaches).  The Axis II (personality disorders and mental 
retardation) diagnosis was probable mixed personality 
disorder with narcissistic and passive-dependent aspects 
noted.  The Axis III (general medical conditions) diagnoses 
were:  headaches, history of cervical spine injury with 
arthritis, hypothyroidism, hypertension, hyperlipidemia, 
peptic ulcer disease, and status/post cholecystectomy and 
appendectomy.  In Axis IV (psychosocial and environmental 
problems) the examiner noted that, according to the veteran, 
his major stressors were his neck and back pain; the examiner 
noted that the veteran had no insight into the fact that 
there were functional aspects to these, and that he had had a 
problem misusing narcotics.  

The examiner concluded that, in his opinion, the veteran's 
depression was not in any way logically related to the grief 
reaction and situational depression he experienced while on 
active duty subsequent to the abandonment by his wife.  

Thus, while the veteran is service connected for headaches, 
and the VA mental status examiner opined that at least some 
portion of the veteran's major depressive order was 
attributable to headaches, there remained a question as to 
whether the veteran's depressive order is related to the 
service-connected migraine/sinus/tension headaches, or to 
headaches resulting from injuries suffered in his post-
service fall and motor vehicle accident.  Additionally, it 
was not clear to the Board whether the VA examiner meant to 
say that headaches shown in service were really the onset of 
psychiatric disability, or whether psychiatric disability 
began as a result of headaches.  Accordingly, the veteran's 
case was remanded in February 2005 for a VA examination to 
determine, if possible, the current diagnosis and etiology of 
the veteran's psychiatric disability.  Specifically, the 
examiner was asked to indicate whether the headaches 
contributing to the veteran's major depressive disorder, as 
noted by the 2003 examiner, were the veteran's service-
connected headaches, or whether they were the headaches 
precipitated by the veteran's post-service injuries.  The 
examiner was also asked to indicate whether problems noted in 
service, and attributed to headache disability, were in 
reality the onset of psychiatric disability.  

A VA neurological examination was given in March 2005.  The 
examiner interviewed the veteran and reviewed his claims 
file.  He noted that the headaches the veteran experienced 
during active military service were described variously as 
musculoskeletal headaches, tension headaches, tension 
cephalgia, throbbing headaches (which implied vascular 
headache and common migraine headache), and refractory 
headaches.  The examiner noted that a current diagnosis would 
be consistent with the multiple previous diagnoses, and that 
the headaches have been associated with his "stress."  

In response to the question of whether or not the headaches 
that were said to contribute to his depressive disorder were 
his service-connected headaches, or the headaches resulting 
from post-service trauma, the examiner responded that he 
believed the evidence supported that the current headaches 
were most consistent with the service-connected headaches.  
In response to the question whether the problems noted in the 
service and attributed to headache disability were in reality 
the onset of his psychiatric disability, the examiner noted 
that he believed that the evidence supported the conclusion 
that the problems noted in service and attributed to headache 
disability were initial manifestations of his psychiatric 
disability, and that depression and headaches are often 
inextricably linked.  In support of these conclusions, the 
examiner noted that the veteran reported to him that after 
leaving service in 1982 he went to the Diamond Headache 
Institute for a month and was given a diagnosis of 
psychological factors contributing to headaches.  The veteran 
indicated to the examiner that he had the related treatment 
records at home, and that he would send them to the RO via 
certified mail, but there is no indication that he submitted 
these records.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, disability which 
is proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

Here, there is medical evidence of a current disability 
diagnosed as a major depressive disorder, and, as noted, the 
veteran is already service connected for headaches.  Although 
the veteran has argued that the service-connected headaches 
have either caused or aggravated his depression, and while 
there is some evidence that tends to support this position, 
the Board finds that the evidence equally shows that what was 
described as headaches during service were actually the first 
manifestations of depression.  The recent VA examiner says so 
and his opinion was arrived at after a review of the claims 
file.  Consequently, the Board finds that a grant of service 
connection on a direct basis is warranted.

The March 2005 examiner who opined that the headaches in 
service represented the initial manifestations of psychiatric 
disability appears to have, in part, based his opinion on the 
veteran's uncorroborated report of having been diagnosed in 
1982 with psychological factors affecting headaches.  
Nevertheless, there is other support in the record for the 
opinion.  Even when the Board remanded the case in February 
2005, it was noted that it was not entirely clear that the 
July 2003 VA psychologist had ruled out the possibility that 
headaches shown in service were really the onset of major 
depression.  The VA psychologist's conclusions regarding 
headaches and their role in the veteran's depression appears 
to support the later opinion provided by the VA neurologist 
in 2005, who, as noted above, reviewed the entire record and 
presumably was familiar with the earlier reports, even those 
that did not show depression.  Consequently, with resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that service connection is warranted for the veteran's 
depression.


ORDER

Entitlement to service connection for depression is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


